Citation Nr: 9920664	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  94-19 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether a claim for entitlement to service connection for 
right carpal tunnel syndrome is well grounded.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rolfe, Associate Counsel



INTRODUCTION

The veteran had active duty for training from March to July 
1967 and active service from November 1990 to June 1991, with 
approximately 18 additional years of inactive duty training 
periods.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that denied, in pertinent part, 
entitlement to service connection for a low back disorder, a 
neurological disorder to include carpal tunnel syndrome, and 
sinusitis.

The case was previously before the Board in July 1996, when 
it was remanded for additional development, including 
examination of the veteran.  The requested development has 
been completed to the extent necessary.

The RO granted entitlement to service connection for 
sinusitis, radiculopathy at C8 with cervical degenerative 
disc disease at multiple levels including C3-4, C4-5, and C5-
6 (claimed as neurological disorder of arm and upper back), 
and lower lumbar strain with dextrose scoliosis (claimed as 
lower back condition), in June 1998.  Each disability was 
separately rated 10 percent disabling and all were effective 
April 30, 1992.  No disagreement with this action has been 
received. 


FINDINGS OF FACT

1.  The veteran was diagnosed with carpal tunnel syndrome in 
a September 1992 VA neurological examination.

2.  The veteran received medical treatment for numbness in 
his hand in service. 

3.  There is no medical evidence of a link between the 
veteran's 1992 diagnosis of carpal tunnel syndrome and any 
disease or injury in service, and his claim for service 
connection for right carpal tunnel syndrome is therefore not 
plausible.


CONCLUSION OF LAW

The claim for service connection for right carpal tunnel 
syndrome is not well grounded, and there is no statutory duty 
to assist the veteran in developing facts pertinent to this 
claim.  (38 U.S.C.A. § 5107)(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A May 1984 entry in the veteran's service medical records 
states that he sprained his right hand, was given Motrin, and 
was instructed not to perform any activity involving his 
right hand for 48 hours.  A March 1991 individual sick slip 
from the veteran's service medical records states that the 
veteran had numbness in his left middle finger that began a 
week earlier.  The examiner made a note of nerve entrapment 
syndrome and told the veteran to return in one week if the 
condition did not improve.  There is no other mention of any 
similar symptoms in the veteran's service medical records.

The veteran filed a claim for service connection for numbness 
in his fingers, lower arm, and back in April 1992.  He 
reported in a September 1992 VA neurological examination that 
while in Saudi Arabia during the Gulf War, he awoke one 
morning with numbness in his right upper extremity.  The 
examiner described the numbness as being in the distribution 
of the ulnar nerve supply and also in the right lower back 
lateral to the spine in a sort of semicircular distribution 
about 2 inches in diameter.  The veteran reported going to a 
physician at that time and taking Motrin for a month, which 
he said did not alleviate the numbness.  The veteran further 
reported that thereafter the numbness in his hand would 
return periodically until June 1991 when it reappeared 
permanently.  The veteran stated that he felt the strength in 
his right hand was diminished and that he was unable to make 
a good grip with that hand.

Examination of the right upper extremity showed that the 
veteran had decreased touch and pinprick in the distribution 
of the ulnar nerve in the right hand.  The veteran also had 
mild weakness of intrinsic muscles of the right hand 
including the thenar and hypothenar eminences.  There was no 
Tinel sign in the median or ulnar nerve and there was no 
thickened nerve that was palpable in the right hand.  The 
veteran's grip strength was slightly decreased in the right 
hand compared to the left, despite the fact that the 
veteran's dominant hand is his right.  The examiner stated 
that an electromyogram (EMG) study done a week before the 
examination revealed that, "Surprisingly, [the veteran] has 
a mild carpal tunnel syndrome on that hand on the right side, 
but ulnar nerve conduction studies were normal; however, this 
ought to have been compared with the normal side (i.e., the 
left side) to see if there is any major significant 
difference between the two sides."  The examiner's pertinent 
final impressions were mild right ulnar neuropathy, mainly 
involving the sensory portion, and mild motor impairment, 
especially in the intrinsic muscles of the hand.  The 
examiner also stated, "According to the EMG studies, he has 
a right carpal tunnel syndrome."

The veteran, however, stated in his April 1994 appeal that he 
did not have carpal tunnel syndrome.  He repeated his account 
of waking one morning in Saudi Arabia with numbness radiating 
down his arm and being prescribed Motrin in the appeal.  The 
veteran further reported that his arm was still numb after 
finishing the Motrin and stated, "I KNOW [sic] that I do not 
have CARPAL TUNNEL SYNDROME [sic]."  He further reported 
asking a VA neurologist what was wrong with his arm and being 
told that, although he had a definite loss of strength and 
feeling in his right hand and arm, he did not have carpal 
tunnel syndrome.  The veteran reiterated that he continued to 
experience a loss of strength in his right hand and arm.  He 
stated that this numbness forced him to use an electric 
screwdriver at work because his condition prevented him from 
using hand tools.

On an August 1996 VA neurological examination the examiner 
stated that an EMG in 1992 revealed a "very very mild 
bilateral carpal tunnel syndrome."  The examiner then stated 
that the veteran did not currently have any symptoms related 
to carpal tunnel syndrome.  The sensory examination showed 
impaired sensory modality to touch and pin prick in the 
hypothenar area and the last two digits, which extended to 
about the mid-forearm on the medial side.  The examiner also 
stated that the veteran did not have any deficit of any motor 
examination and that the strength in the right hand was 
"pretty good".  A comparison to the opposite side revealed 
no changes in the reflexes.  The examiner asked for an ulnar 
nerve sensory study since the problem that the veteran had on 
this examination did not correspond to the problem that he 
had in his previous study.

Records received by the RO in December 1996 and January 1997 
from Slidell Memorial Hospital, Northshore Regional Medical 
Center, Dr. Melvyn Krossover and Dr. Charles Krieger, from 
whom the veteran reported receiving treatment for various 
disabilities, did not mention carpal tunnel syndrome or any 
symptoms of carpal tunnel syndrome.

On a March 1997 VA hand, thumb, and fingers examination, the 
veteran reported constant numbness in his right hand that 
started in February and March of 1991.  He described the 
numbness as involving the right ring finger or the little 
finger and stated that occasionally he would drop things but 
weakness and pain were not features of his symptoms.  The 
examiner reported that the veteran has had two EMG's 
performed on his right hand.  The first, taken soon after the 
veteran's return from Saudi Arabia, had shown some evidence 
of carpal tunnel syndrome and ulnar neuropathy.  The examiner 
then seemed to contradict himself, stating that the veteran 
"had a repeat EMG done last year and that showed no evidence 
of carpal tunnel with no evidence of median or ulnar nerve 
involvement on the right side, however the test was 
incomplete because no EMG was done."  The examiner then 
stated that there probably was some reduction in the numb 
feeling.  Examination of the arms showed that the veteran 
definitely had decreased sensation in the C7-C-8 distribution 
on the right side.  However, the veteran had good strength in 
the intrinsic hand muscles, the proximal muscles, and the 
forearm muscles.  The impression was possible C8 
radiculopathy, and the examiner did not mention carpal tunnel 
syndrome in his final impression.  X-rays showed possible 
very mild degenerative disc disease at C3-4, C4-5 and C6-7.

Nerve conduction studies on the veteran's right upper 
extremity and the segment sampled on the left upper extremity 
taken in March 1997 were within normal limits.  An EMG of 
those muscles showed no evidence of active denervation.  
Increased insertional activity was seen in the right C7-8 
nerve root distribution.  The examiner's impression was that 
the findings were too minimal to make a definite diagnosis of 
C8 radiculapathy and that there was no evidence of 
neuropathy.  The examiner did not mention the presence of 
carpal tunnel syndrome.

On a VA spine examination performed in April 1997, the 
veteran continued to complain of a hand problem.  The veteran 
reported that he began dropping things in 1992 and 1993 and 
stated that he occasionally still had some tingling in his 
medial two digits, his little and ring fingers.  He stated 
that the numbness had improved and that he often had 
difficulty "remembering that that numbness is there."  The 
veteran had a full range of motion in his fingers bilaterally 
and his wrist.  His strength was 5/5 in his upper 
extremities.  Sensory was intact to light touch.  The veteran 
had a negative Tinel's and a negative Phalen's.  The examiner 
again did not diagnose carpal tunnel syndrome in his list of 
impressions and stated, in pertinent part, that it was his 
impression by history and physical examination that the 
veteran had ulnar disease and that the upper extremity 
problems appeared to be from his cervical spine  but this 
would best be diagnosed with an EMG and nerve conduction 
study.

The veteran continued to complain of numbness in the little 
finger of both hands in a February 1998 VA spine examination.  
He reported that since his last VA examination in April 1997, 
he continued to drop items from his right hand.  The 
veteran's sensation was decreased to light touch in the C7 
and C8 distribution.  His strength was 5/5 in his upper 
extremities.  He had a negative Tinel's and a negative 
Phalen's.  Reflexes were 2+.  The examiner stated that he did 
not find any evidence of the carpal tunnel syndrome and 
assessed a C8 radiculopathy.

The veteran also underwent a VA hand, thumb, and fingers 
examination in February 1998.  The examiner stated that the 
veteran had pain in his neck that radiated down his right 
arm.  He also stated that the veteran had a history of an 
injury that "had shown some suggestion of a mild carpal 
tunnel syndrome but it had gotten resolved."  The veteran 
reported that the pain radiating down his arm had increased 
in the last year and that he had numbness in his fingers 
especially in the last two or three fingers.  He also 
reported an area of hyperesthesia and complained that he 
continued to drop items from his right hand.  Motor system 
examination showed mild weakness in the right hand muscles 
despite the fact that the veteran is right handed; however, 
there was no atrophy in the hand muscles.  The veteran also 
showed no suggestion of any proximal muscle weakness in the 
upper extremity.  Sensory system examination showed 
hypesthesia, diminished sensation and tingling sensation in 
part of the C7 and C6 nerve root distribution on the right 
side.  Vibration perception was within normal limits in the 
upper extremity.  The examiner again did not list carpal 
tunnel syndrome among his list of impressions which included 
cervical spine degenerative changes with minor C8 nerve root 
irritation.

The RO subsequently granted entitlement to service connection 
for radiculopathy at C8 with cervical degenerative disc 
disease at multiple levels including C3-4, C4-5, and C5-6 
(claimed as neurological disorder of arm and upper back) in 
June 1998.  

II.  Legal Analysis

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (the 
Court) has held that the second and third Caluza elements can 
also be satisfied under 38 C.F.R. § 3.303(b) by (a) evidence 
that a condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
See 38 C.F.R. § 3.303(b); see also Brewer v. West, 11 Vet. 
App. 228, 231 (1998); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997). 

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.  For purposes of determining whether 
a claim is well grounded, the evidence is generally presumed 
to be credible.  See Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995), citing King v. Brown, 5 Vet. App. 19, 21 (1993).

With regard to a current diagnosis of carpal tunnel syndrome, 
the Board finds that the medical evidence is unclear.  While 
the September 1992 VA examination diagnosed mild right carpal 
tunnel syndrome, there have been a number of VA examinations 
that have stated that the veteran does not currently have 
carpal tunnel syndrome as well as the veteran's own admission 
that he does not have carpal tunnel syndrome.  Regardless, 
ambiguous medical evidence of a current diagnosis should not 
prevent a claim from being established as well grounded, but 
rather such conflicts should be resolved or reconciled when 
the claim is considered on the merits.  Therefore, the Board 
finds that the first requirement for a well-grounded claim 
has been met.

The veteran's service medical records indicate that he 
complained of numbness in the middle finger of his hand for 
which he was given medication.  The veteran has also 
consistently reported that he awoke in Saudi Arabia with a 
numb hand and arm that have continued to bother him.  
Therefore, the Board finds that there is sufficient lay 
evidence of incurrence of a disease/injury during service, 
and the second element of a well-grounded claim has been 
satisfied.

However, the veteran has not satisfied the third element of a 
well-grounded claim for service connection.  Medical 
expertise is required to relate the veteran's post-service 
September 1992 carpal tunnel syndrome diagnosis to an 
inservice disease or injury and there are no medical opinions 
contained in any of the veteran's post-service medical 
records relating the diagnosis to any inservice disease or 
injury or to any symptoms shown in service.  The September 
1992 VA examination does not relate the veteran's carpal 
tunnel syndrome to service.  Moreover, the medical evidence 
since the September 1992 diagnosis of mild carpal tunnel 
syndrome has not related the condition to the veteran's 
service primarily because it has overwhelmingly shown that 
the carpal tunnel syndrome has resolved.  

The examiner in the August 1996 VA neurological examination 
stated that, although a 1992 EMG revealed "very, very mild 
bilateral carpal tunnel syndrome," the veteran did not 
currently have any symptoms related to carpal tunnel 
syndrome.  The veteran showed no evidence of carpal tunnel 
syndrome in the March 1997 VA hand, thumb, and fingers 
examination and a March 1997 EMG showed no evidence of carpal 
tunnel syndrome.  Moreover, the examiner in a February 1998 
VA spine examination stated that he did not find any evidence 
of the carpal tunnel syndrome and another examiner, also in 
February 1998, stated that the condition had resolved.  
Medical records obtained from private sources who had treated 
the veteran not only do not express a nexus between the 
veteran's 1992 diagnosis and any disease or injury that the 
veteran suffered in service, they simply never mention carpal 
tunnel syndrome at all.  Consequently, none of the medical 
evidence contained in the veteran's claims folder contains a 
medical opinion relating any current carpal tunnel syndrome, 
or the veteran's 1992 diagnosis of mild carpal tunnel 
syndrome, to any disease or injury experienced in service.  
The Board concludes under these circumstances that the 
veteran has not satisfied the third requirement of a well-
grounded claim.

The veteran has the initial burden of establishing a well-
grounded claim for service connection for a disorder, and, 
until he does so, VA has no duty to assist him.  38 U.S.C.A. 
§ 5107(a) (West 1991); see Grivois v. Brown, 6 Vet. App. 136, 
139-140 (1994).  When a claimant refers to a specific source 
of evidence that could make his claim plausible, VA has a 
duty to inform him of the necessity to submit that evidence 
to complete his application for benefits.  See Epps v. Brown, 
9 Vet. App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  The Board finds VA has no outstanding 
duty to inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits as he 
has not referred to any specific piece of evidence that is 
missing.  Nothing in the record suggests the existence of 
evidence that might well ground this claim.  The veteran has 
at no time indicated that a medical professional has told him 
that he currently has right carpal tunnel syndrome that was 
caused by a disease or injury experienced in service, rather 
in his appeal to the Board, the veteran stated that he knew 
that he did not have carpal tunnel syndrome. 

The presentation of a well-grounded claim is a threshold 
issue.  Therefore, since the veteran has failed to present 
competent medical evidence that this claim is plausible, that 
is, he has failed to present medical evidence relating the 
September 1992 diagnosis of carpal tunnel syndrome to any 
disease or injury experienced in service, the claim for 
service connection must be denied as not well grounded.  Dean 
v. Brown, 8 Vet. App. 449 (1995) and Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of this claim, because such additional 
development would be futile.  See Murphy, 1 Vet. App. 78. 


ORDER

Having found the claim not well grounded, service connection 
for right carpal tunnel syndrome is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

